Title: To Thomas Jefferson from J. P. P. Derieux, 14 February 1792
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          Charlottesville 14 Feb. 1792. He has received TJ’s letter of 6 Jan. along with that enclosed from Mazzei. He thanks TJ for his efforts in obtaining money on the security from Mde Bellanger, although it was an impossible task. After reading the copy of the letter of the executors that TJ sent him, it is clear that they will not give up the bequest, even with his presentation of a baptismal extract and a legalized birth certificate. Although TJ sent the latter item, it is insufficient. He has yet in his possession a new birth certificate which he will send to TJ as soon as he goes to Richmond to have it sealed, as TJ has suggested. Since he has not sent any of the credentials to the executors, he is sure that his bequest remains intact, and that they will honor his letters of exchange which, according to their letter, he is entitled to draw to the sum of 5,000 livres, due since 22 Aug. 1791, and another 5,000 livres due on 22 Feb. 1792. The only precaution he could take would be to send his credentials and an ad hoc power of attorney to the person who will meet the executors in Bordeaux. This is what Mazzei encourages, and he asks TJ for his advice in the matter. He asks TJ to facilitate the negotiation for his bills of exchange, to authorize an endorsement, as he did with those to be drawn upon Mde Bellanger, since TJ had set the form of the exchange and agreed to handle them at Philadelphia, where, because communication with Bordeaux was better than from Richmond, he might conclude terms less disadvantageous. At Richmond he will lose 26 and 30 per cent. He asks if it is possible that the value of assignats is now lower than before the ratification of the constitution. He asks TJ to do his best, but if he must lose 30 per cent he will. He would not draw on the 5,000 livres if he had other funds to live on; he would use these in hopes that the assignats’ value would rebound. But the waiting time would be seven to eight months, and before then, he would be without funds. He had a bad harvest the preceding year, and he is presently without corn or forage for  his cattle, and without funds to buy these commodities. The winter is so harsh and long that no one wishes to sell forage, neither on his credit nor that of his friends. A barrel of corn now sells in his county for 20/, and Captain Thomas Carr asks 28/ in cash.
          Mazzei had not written in so many years that he had given up hope of receiving news from him. He had also given up hope that Mazzei would help in the matter of the executors of M. Le Roy, as Mde Bellanger reported he was so indifferent to everything not of his own concern, that she did not speak to him about his problems. But Mde Bellanger evidently thinks that, pressed on the matter and knowing that Mazzei had an old power of attorney from him, he may help; she will ask him soon. He will respond to Mazzei’s letter only after hearing from Mde Bellanger, and he will not send a power of attorney to M. Paul Coindre. It would be more natural to send it to his uncle at Nantes, who is charged with his business affairs in France, than to a stranger. As to Mazzei’s suggestion to buy goods in France and have them transported to Virginia, the loss in the monetary exchange would be great because French goods are not successfull in the marketplace. He might lose even more money than through the exchange rate, all in an effort to secure ready cash. He refers to a Lyon merchant, recently deceased and for whom he is an executor, having lost all his money in speculation on French mercantile goods. On the same subject Mazzei mentioned that he ought not to ignore the law that forbids the importation of slaves into Virginia. Evidently, Mde Bellanger had informed Mazzei only cursorily of the details of the trial in Albemarle County to decide the freedom of the Lyon merchant’s slaves. The best lawyers believe that the suit will be decided against freedom, as the slaves will not be able to prove that they were imported after the law of 4 Nov. 1778.
          It also appears that Mazzei has not received his letter in which he noted that Mme Burcau, former tenant at Dreux, had been repaid the 180 livres tournois. Since he heard nothing more of it, he assumed that Mazzei was satisfied by the actions of Comte de Jaucourt regarding the debt to his tailor of 130 livres. Concerning his debts to Mazzei, they are of an entirely different nature, only being contracted in consideration of promises Mazzei did not fulfill. Mazzei told him in France, and has since written the same, that the land given to his wife was worth at least £500, valued at 9,000 livres tournois, and that to force his emigration, the donation would be valid only if he and his family went there. Had these condition not been made, he would never have left France, having no fortune nor the prospect of making one. “C’etoit uniquement Sur La valleur de cette Terre qu’il voyoit que je fondois tout mon espoir et il ne devoit pas, sachant qu’elle ne valloit rien, nous faciliter en aucune maniere, Les moyens de quitter La france, ou j’avois des amis et des parents qui m’auroient aidé, comme ils L’ont fait depuis.” Shortly after he arrived in Williamsburg, Mazzei himself returned to France, telling him in the presence of Professor Bellini that he was not abandoning him, and that he would never ask for repayment of the money advanced until he became rich or Mazzei was old and might be reduced to poverty. It was then that he sent Mazzei his power of attorney. He has never written of this to Mazzei, nor will he if he can help it, because he hopes for Mazzei’s change of heart. Mazzei can always retake the land, which was the reason for his indebtedness.
          He apologizes for the long digression, but feared that Mazzei’s letter had raised doubts in TJ’s mind about his intent to speedily repay all his debts.
          
          He believes that Mde Bellanger will be disappointed at the news of Short’s departure from Paris and he fears that this may disrupt his correspondence with her. He hopes that TJ will ask Gouverneur Morris to aid the exchange of letters between Mde Bellanger and himself, as Short did. [P.S.] He asks that his correspondence be included in TJ’s letters to Randolph.
        